Citation Nr: 0210316	
Decision Date: 08/22/02    Archive Date: 08/29/02

DOCKET NO.  96-43 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for neurodermatitis, 
currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel



INTRODUCTION

The veteran had active service from January 30, 1953 to 
August 20, 1956. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating action by 
which the RO increased the veteran's evaluation for his 
service-connected skin disorder to 10 percent disabling.  
This matter was before the Board in February 1998 and was 
then remanded to the RO for additional development.  By a 
supplemental statement of the case, dated in January 2001, 
the RO increased this evaluation to 30 percent disabling.  

Although the rating of the veteran's disability has been 
increased since the appeal began, in the absence of a 
specific declaration from the veteran, the Board presumes 
that he seeks the maximum benefit.  Therefore, the appeal 
continues.  AB v. Brown, 6 Vet. App. 35 (1993); West v. 
Brown, 7 Vet. App. 329 (1995). 


FINDING OF FACT

The veteran's neurodermatitis is characterized by nervous 
manifestations and extensive exfoliation.  


CONCLUSION OF LAW

The criteria for a 50 percent rating for neurodermatitis have 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.20, 4.118, Diagnostic Code 7899-7806 (2001).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his service-connected 
neurodermatitis is more severely disabling than contemplated 
by the 30 percent rating.

Disability evaluations are determined by the application of a 
schedule of ratings, which is, in turn, based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 1991) and 38 C.F.R. § 4.1 (2001).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.  If there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2001).  In assessing a claim for a higher rating, the 
history of the disability should be considered.  38 C.F.R. 
§§ 4.1, 4.2 (2001); Schafrath v. Derwinski, 1 Vet. App. 589, 
594 (1991).  

The evidence of record includes a report of a September 1995 
VA examination showing a diagnosis of lichen simplex 
chronicus-a localized form of neurodermatitis from rubbing.  
There was no evidence of psoriasis.  Examination revealed 
lichenification with hyperpigmentation and patches in the 
axilla (underarm), on the trunk and to a lesser extent on the 
arms and legs.  The veteran reported itching and scratching 
most of the time.  VA outpatient records show treatment in 
May 1996 for complaints of itching in the bilateral axilla 
and back, especially when nervous.  Recurrent tinea cruris, 
with no active flare was noted.  The report indicated that 
there were hyperpigmented, lichenified patches in both 
axillary areas and lower back.  Erythema was noted on the 
upper back, xerotic.  The assessment was lichen simplex 
chronicus, with a history of recurrent tinea cruris.  

In his September 1996 substantive appeal, the veteran reports 
that he has constant exudation and itching with extensive 
lesions.  In a January 1997 statement, he writes that he has 
been prescribed a double dose of prednisone because of his 
skin condition.  In a February 1997 statement, the veteran 
relates that on the day of the VA examination his skin was 
itching constantly, with extensive lesions, and marked 
disfigurement.  

The report of an August 1998 VA examination shows skin with 
very erythematous patches and plaques distributed over the 
trunk.  Lesions were present bilaterally in the axillary and 
on his upper extremities and back.  Mild scaling to the 
plaques, lichenification centrally, and more erythema to the 
rims of the lesions were also noted.  The veteran reports 
recurrent rashes, which itch quite a bit.  Atopic dermatitis 
likely with a neurodermatitis component was diagnosed.  
Reported that the veteran's skin condition is manifested by 
constant exudation, itching, exudative lesions and 
disfigurement.  The examiner notes that the condition is 
repugnant to the veteran and there are secondary emotional 
consequences.  

The report of a June 2000 psychiatric examination shows a 
diagnosis of anxiety disorder not otherwise specified.  
Regarding a connection between the veteran's anxiety and the 
skin condition, the examiner opined that the anxiety can 
worsen the dermatological condition, and the dermatological 
condition can generate anxiety.  The examiner also noted that 
although the anxiety is present, it is not of any sufficient 
degree to warrant any significant impairment.  

Because VA's Schedule for Rating Disabilities does not 
include a specific diagnostic code to rate neurodermatitis it 
is rated under a closely related disease or injury in which 
not only the functions affected, but the anatomical location 
and symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2001).  In this case, the veteran's disability has been 
rated by analogy to eczema under 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2001).

Pursuant to Diagnostic Code 7806, slight, if any, 
exfoliation, exudation or itching, if on a nonexposed surface 
or small area, warrants a noncompensable evaluation.  
Exfoliation, exudation or itching, if involving an exposed 
surface or extensive area, is to be rated as 10 percent 
disabling.  Constant exudation or itching, extensive lesions, 
or marked disfigurement, is to be rated as 30 percent 
disabling.  Finally, ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or 
exceptionally repugnant symptomatology, is to be rated as 50 
percent disabling.  Id.  A Note to 38 C.F.R. § 4.118 provides 
that the most repugnant conditions may be submitted for 
central office rating with several unretouched photographs.

The Board finds that the veteran's skin disability more 
nearly approximates the higher 50 percent rating under 
Diagnostic Code 7806.  In this regard, the Board notes that 
the veteran has had nervous manifestations and these 
difficulties have been documented in the record, especially 
at the most recent VA examination.  Additionally, although 
not evident throughout the record, the 1998 VA examiner noted 
that the veteran not only had plaques over a large area of 
his body, the plaques had some scaling.  Such evidence of 
exfoliation over such an area is tantamount to extensive 
exfoliation as contemplated by the rating criteria for a 50 
percent rating.  Consequently, because the veteran has both 
nervous manifestations and extensive exfoliation, a 50 
percent rating is warranted under Diagnostic Code 7806.  This 
is the highest schedular rating for such disability.  

Given that the 50 percent rating is the highest schedular 
rating assignable under Diagnostic Code 7806, the Board turns 
to the question of whether a higher rating is assignable on 
an extra-schedular basis.  In that regard, the Board finds 
that the evidence does not show an exceptional or unusual 
disability picture as would render impractical the 
application of the regular schedular rating standards.  See 
38 C.F.R. § 3.321 (1998).  The current evidence of record 
does not demonstrate that skin disability has resulted in 
frequent periods of hospitalization or in marked interference 
with employment.  § 3.321.  It is undisputed that this 
disability has an adverse effect on employment, but it bears 
emphasis that the schedular rating criteria are designed to 
take such factors into account.  The schedule is intended to 
compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1 (2001).  Therefore, given the lack of 
evidence showing unusual disability not contemplated by the 
rating schedule, the Board concludes that a remand to the RO 
for referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.  

(The Board is cognizant of changes that will soon occur with 
respect to the rating criteria for rating diseases of the 
skin.  67 Fed. Reg. 49590 (July 31, 2002) (effective from 
August 30, 2002).  Nevertheless, because these changes are 
not effective as of the date the veteran's case was 
considered by the Board-August 20, 2002-no action will be 
taken with respect to these criteria.)

The provisions of 38 C.F.R. § 4.126 (2001) provide that, when 
a single disability has been diagnosed both as a physical 
condition and as a mental disorder, the rating agency shall 
evaluate it using a diagnostic code which represents the 
dominant aspect of the condition.  Although the RO has 
assigned a separate rating for anxiety, the Board 
nevertheless is bound to review the question of whether the 
veteran's service-connected neurodermatitis is better 
evaluated by the criteria for rating psychiatric disability.  

During the pendency of the veteran's appeal, the criteria for 
rating psychiatric disability changed.  Criteria in effect 
before November 7, 1996, provided for a 70 percent rating 
when the ability to establish and maintain effective or 
favorable relationships with people is severely impaired.  
The psychoneurotic symptoms must be of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  38 C.F.R. § 4.132, Diagnostic 
Code 9500 (1996).  The criteria in effect since November 7, 
1996, provide for a 70 percent rating when there is 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9421 
(2001).  

What is clear about the veteran's psychiatric manifestations 
of his neurodermatitis is that they do not rise to the level 
contemplated by either the old or new rating criteria for a 
rating greater than 50 percent.  The recent psychiatric 
evaluation shows that he retired after 32 years of employment 
and that he socializes well.  He was alert and cooperative, 
and had no loose associations.  He had no flight of ideas, no 
bizarre movements, and no problem with mood or affect.  There 
were no delusions, hallucinations, ideas of reference or 
suspicions.  He was oriented and his memory was considered 
good.  His insight and judgment were considered adequate.  
His intellectual capacity was also considered adequate.  Even 
the examiner indicated that psychiatric symptoms did not 
cause any significant impairment in social and occupational 
functioning.  His disability was found to be productive of 
only mild social and industrial impairment.  In short, he has 
not met the criteria for a rating higher than 50 percent 
under old or new psychiatric rating criteria.  Consequently, 
pursuant to 38 C.F.R. § 4.126, the Board finds that his 
disability is best rated in accordance with Diagnostic Code 
7806.  

In reaching these conclusions, the Board acknowledges the 
notice requirements and duty-to-assist obligations prescribed 
by the Veterans Claims Assistance Act of 2000 (Act), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002)), as implemented by VA regulations.  66 
Fed. Reg. 45,630-32 (Aug. 29, 2001) (codified as amended at 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  In 
addition to discarding the requirement that a claim be well 
grounded for the duty-to-assist provisions to be triggered, 
the changes imposed certain notice obligations on VA. 

The veteran and his representative were notified of the 
changes in the law by way of RO letters dated in May 2001, 
August 2001, and December 2001.  Additionally, notification 
was provided in the supplemental statement of the case dated 
in March 2002.  The Board is not aware of any potentially 
relevant outstanding records and the veteran was provided VA 
examinations.  The Board therefore concludes that the veteran 
will not be prejudiced by its actions, and that a remand of 
the veteran's claim would only unnecessarily delay reaching 
the same result.  See Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993).  


ORDER

A 50 percent rating for neurodermatitis is granted.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

